           Case 2:20-cv-00191-GMN-VCF Document 11 Filed 05/27/20 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   james.blum@usdoj.gov
 6 Attorneys for the United States

 7

 8

 9                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
10

11 ELIZABETH LEASING, LLC,                            2:20-CV-191-GMN-VCF
   a Colorado Limited Liability Company,
12
                Plaintiff,                            United States Customs and
13                                                    Border Protection’s Unopposed
          v.                                          Motion to Toll Civil and
14                                                    Statutory Deadlines
   UNITED STATES CUSTOMS AND
15 BORDER PROTECTION,                                 (Second Request)

16                 Defendant/Respondent.

17          This is the Second Unopposed Motion to Toll Civil and Statutory Deadlines. The

18 United States Customs and Border Protection (CBP), with the consent of Plaintiff

19 Elizabeth Leasing, LLC, respectfully requests that this Court toll any and all party filing

20 deadlines and court statutory decision deadlines for an additional sixty days, to and

21 including July 25, 2020, a Saturday, such that the new filing deadline would be July 27,

22 2020.

23          This Motion is made pursuant to Local Rule LR IA 6-1, Fed. R. Civ. P. 6(b)(1) and

24 12(a)(2), and 18 U.S.C. § 983(f)(5). The grounds for this Motion are: (1) Plaintiff has

25 initiated a civil action against CBP for interest, costs, and attorney’s fees related to a

26 currency seizure that took place in Las Vegas, Nevada in November 2018; (2) the parties

27 are currently engaged in settlement negotiations; (3) although Plaintiff continues to be

28 represented by the same law firm (The Wright Law Group), the lead attorney has changed
           Case 2:20-cv-00191-GMN-VCF Document 11 Filed 05/27/20 Page 2 of 3



 1   (from Christopher B. Phillips to John Henry Wright); (4) although the parties disagree

 2   about whether the current controlling deadline is for CBP to file a civil answer or for the

 3   Court to render a decision on Plaintiff’s civil action, they agree that there is a reasonable

 4   likelihood that this matter will be resolved without further litigation; and (5) tolling any and

 5   all party filing deadlines and court statutory decision deadlines for sixty days stands to save

 6   the parties and this Court substantial time and resources. The current deadline for CBP to

 7   file a civil answer, if that is the controlling deadline, is May 26, 2020.

 8          DATED this 19th day of May 2020.

 9                                                Respectfully submitted,

10                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
11

12                                                /s/ James A. Blum___________
                                                  JAMES A. BLUM
13                                                Assistant United States Attorney
14

15                     MEMORANDUM OF POINTS AND AUTHORITIES

16          In November 2018, CBP seized $72,000.00 in United States currency from Dana

17   Gignac, an employee of Plaintiff. The United States Attorney’s Office declined to pursue a

18   civil action for forfeiture in rem of the $72,000 and returned the property to Plaintiff. In

19   January 2020, Plaintiff filed a civil action for the payment of interest, costs, and attorney’s

20   fees. Since that time, the parties have been engaged in settlement negotiations.

21          On March 26, 2020, Defendant filed its First Unopposed Motion to Toll Civil and

22   Statutory Deadlines. ECF No 7. The Court granted that Motion on April 7, 2020. ECF No.

23   9.

24          CBP submits that good cause exists for this Court to toll any and all party filing

25   deadlines and court statutory decision deadlines for sixty days because (1) the parties

26   believe that an additional sixty-day period will allow them to conclude their settlement

27   negotiations; and (2) allowing the parties to attempt to settle this matter without further

28   litigation stands to save the parties and this Court substantial time and resources. Since
                                                     2
           Case 2:20-cv-00191-GMN-VCF Document 11 Filed 05/27/20 Page 3 of 3



 1   Defendant submitted its First Motion, a different attorney has assumed responsibility for

 2   this matter in the law firm representing Plaintiff. Counsel for CBP (Assistant United States

 3   Attorney James A. Blum) and counsel for Plaintiff (John Henry Wright, on behalf of The

 4   Wright Law Group) have discussed this matter, and the parties agree to the proposed

 5   tolling of any and all deadlines for sixty days.

 6          This Motion is not submitted solely for the purpose of delay or for any other

 7   improper purpose.

 8          WHEREFORE, CBP respectfully requests that this unopposed Motion be granted

 9   and that any and all deadlines be tolled for an additional sixty days, to and including July

10   25, 2020, a Saturday, such that the new filing deadline would be July 27, 2020.

11          DATED this 19th day of May 2020.

12                                                Respectfully submitted,

13                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
14

15                                                /s/ James A. Blum    _________
                                                  JAMES A. BLUM
16                                                Assistant United States Attorney
17

18                                                IT IS SO ORDERED:
19

20                                                _______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
21
                                                             5-27-2020
22                                                DATED: ___________________________
23

24

25

26

27

28
                                                        3
